Citation Nr: 0422449	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  97-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Marine 
Corps from May 1964 to August 1965, and with the United 
States Navy from August 1965 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In a February 2003 decision, the Board denied the veteran's 
appeal.  An appeal was taken from that denial to the U. S. 
Court of Appeals for Veterans Claims (Court).  In a February 
2004 Order, the Court granted a joint motion of the parties, 
vacated the Board's decision, and remanded the matter to the 
Board for action consistent with the joint motion.  The Court 
did not retain jurisdiction over this matter.  


REMAND

In the February 2004 joint motion, the parties agreed that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as set forth at 38 U.S.C.A. § 5103(a) and 
explained at length in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and Charles v. Principi, 16 Vet App. 370 (2002), 
had not been satisfied.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2003), to include notice that he should 
submit any pertinent evidence in his 
possession and medical evidence 
supporting his contention that his 
current skin disability is related to his 
military service.  In addition, he should 
be informed that he should either provide 
any medical records, not already 
associated with the claims folder, 
documenting post-service treatment or 
evaluation of him for any skin disorder, 
or provide the identifying information 
and any necessary authorization to enable 
the RO to obtain such records on his 
behalf.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
appellant, to include all records of 
pertinent VA treatment for the period 
from September 2000 to the present.  If 
the RO is unable to obtain any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO should then undertake any 
other development it determines to be 
indicated.  After all appropriate 
development has been completed, the RO 
should readjudicate the current claim on 
a de novo basis based upon review of all 
pertinent evidence and consideration of 
all applicable criteria.  

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




